Citation Nr: 1000046	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and April 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in 
December 2005 and May 2006, statements of the case were 
issued in May 2007, and a substantive appeal was received in 
June 2007.   

The Veteran presented testimony at a Board hearing in 
September 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The record shows that the Veteran underwent a comprehensive 
VA mental health examination in April 2007.  The report of 
this examination is very detailed and reflects the examiner's 
conclusion that the Veteran's depression is not caused by or 
a result solely of his service-connected hearing loss.  
However, the report does not appear to address the 
possibility of aggravation of the depression by the hearing 
loss.  In this regard, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Secondary service 
connection on the basis of aggravation is also permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).  Under the circumstances, further 
examination is necessary to develop the record on the 
question of secondary service connection via aggravation. 

In view of the fact that a determination on the service 
connection for depression issue might impact the TDIU issue, 
consideration of the TDIU issue is deferred. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA mental health examination to ascertain 
the relationship between the Veteran's 
depression and his service-connected 
hearing loss.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer detailed responses to the following 
questions:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's depression is 
proximately due to or caused by the 
service-connected hearing loss?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's depression has been 
aggravated by the service-connected 
hearing loss?

2.  After completion of the above and any 
other development the RO may deem 
necessary, the RO should review the 
claims file and readjudicate the issues 
on appeal.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




